IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1344
                               Filed October 7, 2020


MICHAEL EUGENE HORLAS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John Telleen, Judge.



      Michael Eugene Horlas appeals the denial of his application for

postconviction relief. AFFIRMED.




      Lauren M. Phelps, Hudson, Florida, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.




      Considered by Bower, C.J., and May and Ahlers, JJ.
                                            2


BOWER, Chief Judge.

         Michael Eugene Horlas suffers from a mental illness. He is serving a life

sentence for the murder of his father and appeals the denial of his application for

postconviction relief (PCR).      Horlas argues his sentence of life imprisonment

amounts to cruel and unusual punishment in violation of the Eight Amendment to

the United States Constitution and Article I, section 17 of the Iowa Constitution.

We affirm.

         On December 18, 2000, Horlas was living with his elderly parents. After

running an errand with his mother, he arrived back home, lost control, beat his

father, and injured his mother when she tried to stop the attack. Horlas’s father

initially refused hospitalization after the police arrived but later died from his injuries

at a hospital. An autopsy indicated the cause of death was a subdural hematoma

from multiple blunt force blows to his head. Horlas was charged with first-degree

murder, willful injury, domestic assault with injury, and obstruction of emergency

communication.       He gave notice of defenses of insanity and diminished

responsibility. A jury found Horlas guilty on all counts. The willful injury conviction

merged into the murder conviction. Horlas was sentenced to life imprisonment.

Horlas appealed, challenging the sufficiency of the evidence, and this court

affirmed the judgment and sentence entered by the district court. State v. Horlas,

No. 01-1764, 2002 WL 31757451, at *4 (Iowa Ct. App. Dec.11, 2002).

         Horlas’s first application for PCR was denied, and this court affirmed. See

Horlas v. State, No. 13-0966, 2014 WL 3511805, at *1–2 (Iowa Ct. App. July 16,

2014).
                                           3


       Horlas filed the present PCR application on November 9, 2017.                His

appointed counsel later filed an amended application arguing that Horlas’s life

sentence violates the prohibition on cruel and unusual punishment under the

Eighth Amendment of the United States Constitution and Article I, section 17 of the

Iowa Constitution.     He argued the holding in Atkins v. Virginia—finding it

unconstitutional to impose the death penalty on intellectually disabled

defendants—should be extended and applied to Horlas’s life sentence. 536 U.S.
304, 318–20 (2002).

       In analyzing Horlas’s claims, the district court heard testimony that Horlas

refuses to take medication for his diagnosed mental illness. He is not housed with

the general population and instead resides in the special-needs unit where he

receives regular mental-health care and counseling. He can participate in activities

of daily living such as holding a job in prison and engaging in recreational activities.

       On August 12, 2019, the district court filed its order denying Horlas’s PCR

application. Based upon the evidence presented, including Horlas’s testimony at

the postconviction hearing, the district court stated there was no doubt that Horlas

suffers from a mental illness. The district court, however, could not conclude that

a sentence of life imprisonment for murdering one’s father is unconscionably

excessive or grossly disproportionate to the seriousness of the crime. The court

further found that a sentence of life imprisonment is not cruel and unusual based

on the character of the offender being a person with obvious mental illness.

       On appeal, Horlas appears to make a categorical challenge that a life

sentence for his class of offenders is cruel and unusual. He proposes extending

the line of cases under the Iowa Constitution that prohibit categorical restrictions
                                          4

on mandatory juvenile sentences to intellectually-disabled adults. See State v.

Lyle, 854 N.W.2d 378; 398 (Iowa 2014) (holding mandatory minimum sentences

of any length for juvenile offenders is cruel and unusual); State v. Null, 836 N.W.2d
41, 72 (Iowa 2013) (prohibiting sentencing juvenile offenders to a term-of-years

sentence that is the practical equivalent to life without parole). Horlas states it is

unclear why Iowa’s appellate courts have failed to address the problem of

sentencing the mentally ill and intellectually disabled, especially since Iowa has a

process designed by the legislature for dealing with individuals who still pose a

danger to the community after the conclusion of their sentence. See Iowa Code

chapter 229A (2017) (concerning civil commitment of sexually-violent predators).

       The State counters that Horlas did not make a record of the nature and

degree of his mental illness. Moreover, there were no medical records, expert

testimony, or psychiatric or mental-capacity test results presented to the district

court. The State further asserts that juvenile sentencing cases do not apply to

adult defendants with an intellectual disability. See, e.g., Lyle, 854 N.W2d at 403

(stating “our holding has no application to sentencing laws affecting adult

offenders”).   The State next argues there is no national consensus against

mandatory prison sentences for the sane but mentally ill, and a life sentence for

these offenders still serves important societal interests.

       Horlas maintains that Iowa is not making sufficient efforts to deal with the

mentally ill in its prisons. Even assuming this is true, the claim should be presented

to the legislature where such policy decisions are addressed. We find no Iowa

case law that supports Horlas’s argument to extend the holding of Atkins. See

State v. Tuecke, No. 15-0617, 2016 WL 1681524, at *8 (Iowa Ct. App. Apr. 27,
                                         5

2016) (“[L]ower courts faced with Atkins-based challenges by intellectually-

disabled individuals have found Atkins only applies to those offenders with death

penalty sentences.”). We affirm the district court’s well-reasoned denial of the PCR

application.

       AFFIRMED.